DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

	Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 04/04/2022 has been entered and fully considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10, 13, 15, 71, 72, and 74 are rejected under 35 U.S.C. 103 as being anticipated by Kerby et al. (U.S. Publication No. 6,716,172) hereinafter “Kerby” in view of Park et al. (U.S. Publication No. 2017/0156698) hereinafter “Park”.
Regarding claim 1, Kerby discloses an ultrasound imaging system [see abstract and FIG. 1 of Kerby] comprising: 
at least one ultrasound imaging machine [ultrasound imaging system 100; see FIG. 1 and column 2, lines 32-45 and 55-59 of Kerby]; and
 at least one review and imaging system [workstation 300; see FIG. 1 and column 2, lines 39-50 of Kerby] in data communication with the ultrasound imaging machine [see column 2, lines 34-39 of Kerby] the review and imaging system operable to process data originating from the ultrasound imaging machine [see column 4, lines 7-11 of Kerby] and to display a resulting image on a display of the review and imaging system [see column 2, lines 45-50, and column 5, liens 9-19 and FIG. 3]; 
the ultrasound imaging machine comprising 
an ultrasound transmitter [transducer 110 and the beam former 120; see column 2, lines 63-66], 
an ultrasound receiver [transducer 110 and beam former 120; see column 2, lines 66-colulmn 3, line 2] connected to receive ultrasound echo signals from an ultrasound transducer [see column 3, lines 1-2], 
an image processing chain [ultrasound data processor 130 and scan converter 140; see FIG. 1] configured to process the echo signals to yield image data [see column 3, lines 2-19 of Kerby], 
a display [display device 150; see FIG. 1] operative to display the image data [see column 3, lines 16-17] and
a user interface [user interface; see column 4, lines 34-38 and column 5, lines 1-9] operative to receive user settings for one or more parameters that affect quality of the image data [see column 4, lines 34-38 and column 5, lines 1-9], 
the ultrasound machine configured to make the image data and additional data available to the review and imaging system [see column 4, lines 7-9]
	Kerby does not disclose that the ultrasound machine is configured to generate image data according to user setting for one or more parameters that affect quality of the image data; and automatically alter the user settings to obtain altered settings different from the user settings, transmit ultrasound energy and receive corresponding echo signals, and process the echo signals, wherein at least one of transmitting the ultrasound energy and receiving the ultrasound energy is based on the altered settings; and make the image data and additional data available to the review and imaging system, the additional data including data obtained using the altered settings;.
Park, directed towards acquiring multiple images with different settings for users post processing [see abstract of Park] discloses that the ultrasound machine is configured to generate image data according to user setting for one or more parameters that affect quality of the image data [see claim 1 and [0005]; the user settings used to take the image including parameters including parameters that affect the quality of the image] and  is further configured to: automatically alter the user settings to obtain altered settings different from user setting [see [0061]-[0062] of Park]; transmit ultrasound energy and receive corresponding echo signals [see [0027] of Park]; and process the echo signals wherein at least one of transmitting the ultrasound energy, receiving the ultrasound energy and processing the echo signals is based on the altered settings [see [0027]-[0028] and [0032] of Park]; and that the additional data includes data obtained using the altered settings  [see [0022]-[0025] disclosing that in addition to the image data, additional data relating to various other setting parameters are disclosed (i.e. additional data)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound machine of Kerby further and make it configured to automatically alter the user settings to obtain altered settings; transmit ultrasound energy and receive corresponding echo signals; and process the echo signals wherein at least one of transmitting the ultrasound energy, receiving the ultrasound energy and processing the echo signals is based on the altered settings according to the teachings of Park in order to give users the flexibility to change the details of the image [see [0003] of Park]
Regarding claim 2, Kerby further disclose that the additional data comprises one or more of channel-by-channel RF data, summed line-by-line RF data, detected line-by-line data and pre-scan converted image data. [see column 7, lines 15-17 and column 8, lines 5-11 and 55-64]
Regarding claim 3, Kerby further discloses that the review and imaging system comprises a user interface [user interface; see column 4, lines 34-38 and column 5, lines 1-9] that provides controls operable to adjust settings that affect quality of the resulting image.[see column 7, lines 44-63; setting such as setting the margin of the image can be adjusted to improve the quality]  
Regarding claim 10, Kerby as modified by Park discloses the ultrasound machine of claim 1 [see rejection of claim 1 above.]
Kerby does not disclose that the user settings include a transmit frequency and the altered setting include an altered transmit frequency different from the transmit frequency and that the ultrasound machine is configured to: automatically alter a transmit frequency; operate the transmitter to transmit ultrasound energy at the altered transmit frequency and operate the receiver to receive corresponding echo signals; and include in the additional data the corresponding echo signals or data obtained by processing the corresponding echo 
Park discloses automatically alter a transmit frequency [see [0021],[0025] disclosing the transmit frequency as one of the preset parameters that can be changed]; operate the transmitter to transmit ultrasound energy at the altered transmit frequency and operate the receiver to receive corresponding echo signals [see [0027] of Park]; and include in the additional data the corresponding echo signals or data obtained by processing the corresponding echo signals [see [0028] and [0032] of Park]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound machine of Kerby further and make it configured to automatically alter a transmit frequency; operate the transmitter to transmit ultrasound energy at the altered transmit frequency and operate the receiver to receive corresponding echo signals; and include in the additional data the corresponding echo signals or data obtained by processing the corresponding echo signals according to the teachings of Park in order to give users the flexibility to change the details of the image [see [0003] of Park]
Regarding claim 13, Kerby as modified by Park discloses the ultrasound machine of claim 1 [see rejection of claim 1 above.]
Kerby does not disclose that the ultrasound machine is configured to: in sequence, obtain a plurality of sets of the additional data, each of the sets obtained using different altered settings and make the plurality of sets of the additional data available to the review and imaging system . 
Park further discloses that the ultrasound machine is configured to: in sequence, obtain a plurality of sets of the additional data, each of the sets obtained using different altered settings and make the plurality of sets of the additional data available to the review and imaging system. [see [0023] and [0024] of Park]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound machine of Kerby further and make it configured to in sequence obtain a plurality of sets of additional data, each of the sets obtained using different altered settings according to the teachings of Park in order to provide the user with flexibility to change details of the image [see [0003] of Park]
Regarding claim 15, Kerby as modified by Park discloses the ultrasound machine of claim 1 [see rejection of claim 1 above.]
Kerby does not disclose that the additional data comprises data specifying a control layout for the ultrasound machine and the review and imaging system is configured to assign functions to the controls of the user interface of the review and imaging system based on the control layout for the ultrasound machine
Park further discloses that the additional data comprises data specifying a control layout for the ultrasound machine and the review and imaging system is configured to assign functions to the controls of the user interface of the review and imaging system based on the control layout for the ultrasound machine.[see [0016]-[0017] and [0061]of Park disclosing a control layout for the interface where the use can review the images and adjust parameters]  
would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound machine of Kerby further such that he additional data comprises data specifying a control layout for the ultrasound machine and the review and imaging system is configured to assign functions to the controls of the user interface of the review and imaging system based on the control layout for the ultrasound machine according to the teachings of Park in order to provide the user with flexibility to change details of the image [see [0003] of Park]
Regarding claim 71, Kerby as modified by Park discloses the ultrasound machine of claim 1 [see rejection of claim 1 above.]
Kerby does not disclose that the one or more parameters  is an ultrasound parameter and the ultrasound machine is configured to a) set the parameter based on user input, acquire a first image and b)automatically change the parameter to a second  second setting different from the first setting and automatically acquire ultrasound data for a second image by transmitting ultrasound according to the second setting of the ultrasound parameter and receiving echo signals corresponding to the second setting of the ultrasound parameter; wherein the additional data comprises the ultrasound data for the second image or data obtained by processing the ultrasound data for the second image.
Park further discoes that the parameter that affect quality of the image data comprise at least one ultrasound parameter wherein settings of the ultrasound parameter alter one or more characteristics of ultrasound emitted by the ultrasound transmitter [see [0027] of Park]; wherein the ultrasound imaging machine is configured to: a) set the ultrasound parameter to a first setting based on inputs received by way of the user interface,[see [0036] and [0071] of Park], acquire a first ultrasound image by transmitting ultrasound according to the first setting of the ultrasound parameter, receiving echo signals corresponding to the first setting of the ultrasound parameter and processing the signals to yield the first ultrasound image; and, [see [0027]0[0028] of Park] b) automatically change the ultrasound parameter to a second setting different from the first setting [see [0071] and [0023]-[0024] of Park] and automatically acquire ultrasound data for a second image by transmitting ultrasound according to the second setting of the ultrasound parameter and receiving echo signals corresponding to the second setting of the ultrasound parameter [see [0027]-[0028] of Park]; wherein the additional data comprises the ultrasound data for the second image or data obtained by processing the ultrasound data for the second image.[see [0032] of Park].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound machine of Kerby further such that the one or more parameters is an ultrasound parameter and the ultrasound machine is configured to a) set the parameter based on user input, acquire a first image and b)automatically change the parameter to a second setting different from the first setting and automatically acquire ultrasound data for a second image by transmitting ultrasound according to the second setting of the ultrasound parameter and receiving echo signals corresponding to the second setting of the ultrasound parameter; wherein the additional data comprises the ultrasound data for the second image or data obtained by processing the ultrasound data for the second image according to the teachings of Park in order to provide the user with various optical setting and provide the user with flexibility to change details of the image [see [0003] of Park]
Regarding claim 72, Kerby as modified by Park discloses the ultrasound machine of claim 71 [see rejection of claim 71 above.]
Kerby does not disclose that the ultrasound machine is configured to such that the at least one ultrasound parameter comprises at least one of: an imaging depth; a transmit focus; a transmit frequency; and an apodization function. 
 the at least one ultrasound parameter comprises at least one of: an imaging depth; a transmit focus; a transmit frequency; and an apodization function.[see [0027] of Park]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound machine of Kerby further and configure it such that the at least one ultrasound parameter comprises at least one of: an imaging depth; a transmit focus; a transmit frequency; and an apodization function according to the teachings of Park in order to provide the user with flexibility to change details of the image [see [0003] of Park]
Regarding claim 74, Kerby as modified by Park discloses the ultrasound machine of claim 71 [see rejection of claim 71 above.]
Kerby does not disclose that the ultrasound machine is configured to determine the second setting for the ultrasound parameter based on the first setting for the ultrasound parameter.   
Park further discloses that the ultrasound machine is configured to determine the second setting for the ultrasound parameter based on the first setting for the ultrasound parameter [see [0023] and [0062] of Park; the values of the first image setting is changed to produce more images].   
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound machine of Kerby further and determine the second setting for the ultrasound parameter based on the first setting for the ultrasound parameter according to the teachings of Park in order to provide the user with flexibility to change details of the image [see [0003] of Park]

Claims 4-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kerby et al. (U.S. Publication No. 6,716,172) hereinafter “Kerby” in view of Park et al. (U.S. Publication No. 2017/0156698) hereinafter “Park” as applied to claims 3 and 10 above and further in view of Hao et al. (U.S. Publication No. 2007/0161898) hereinafter “Hao”.
Regarding claim 4, Kerby as modified by Park discloses the review and imaging station [workstation 300; see FIG. 1 and column 2, lines 39-50 of Kerby] 
Kerby as modified by Park does not discloses that the review and imaging station is configured to process the additional data to determine available settings and to display the available settings; wherein the available settings comprise one or more altered setting for each of one or more parameters that correspond to the additional data and are therefore available for selection to alter the quality of an image displayed by the review and imaging system.
Hao, directed towards reprocessing of raw data of ultrasound images using an interface [see abstract of Hao] further discloses that the review and imaging station is configured to process the additional data to determine available settings and to display the available settings [see [0050] and [0064]-[0065]] wherein the available settings comprise one or more altered setting for each of one or more parameters that correspond to the additional data and are therefore available for selection to alter the quality of an image displayed by the review and imaging system.[see [0050]; the settings are altered and are available to be selected by the reviewer]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the review and imaging station of Kerby as modified by Park further and configure it to process the additional data to determine available settings and to display the available settings according to the teachings of Hao in order to produce more image data not generated at the time of the imaging [see [0003]-[0004] of Hao]
Regarding claim 5, Kerby as modified by Park discloses the review and imaging system [workstation 300; see FIG. 1 and column 2, lines 39-50 of Kerby] 
Kerby as modified by Park does not disclose that the user interface of the review and imaging station comprises a control operable to select an imaging depth different from an imaging depth specified in the user settings. 
Hao further discloses that the user interface of the review and imaging station comprises a control operable to select an imaging depth different from an imaging depth specified in the user settings.[see [0058] disclosing that the depth is one of the parameters that can be changed, and [0064] of Hao] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the review and imaging station of Kerby as modified by Park further and make it comprise a control operable to select an imaging depth different from an imaging depth specified in user settings according to the teachings of Hao in order to allow the user to change parameters and optimize the image.
Regarding claim 6, Kerby as modified by Park discloses the review and imaging system [workstation 300; see FIG. 1 and column 2, lines 39-50 of Kerby] 
Kerby as modified by Park does not discloses that the user interface of the review and imaging station comprises a control operable to select a transmit focus different from a transmit focus specified in the user settings.  
Hao further discloses that the user interface of the review and imaging station comprises a control operable to select a transmit focus different from a transmit focus specified in the user settings.[see [0023] and [0065] of Hao]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the review and imaging station of Kerby as modified by Park further  and make user interface of the review and imaging station comprise a control operable to select a transmit focus different from a transmit focus specified in the user settings according to the teachings of Hao in order to in order to allow the user to change parameters and optimize the image.
Regarding claim 7, Kerby as modified by Park discloses the review and imaging station [workstation 300; see FIG. 1 and column 2, lines 39-50 of Kerby] 
Kerby as modified by Park does not disclose that the user interface of the review and imaging station comprises a control operable to adjust a gain.  
          Hao further discloses that the user interface of the review and imaging station comprises a control operable to adjust a gain. [see [0058] disclosing that gain is one of the parameters that can be changed and [0066] of Hao] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the review and imaging station of Kerby as modified by Park further and make the user interface of the review and imaging station comprise a control operable to adjust a gain according to the teachings of Hao in order to in order to allow the user to change parameters and optimize the image.
Regarding claim 8, Kirby as modified by Park discloses the ultrasound apparatus of claim 7 [see rejection claim of 7 above]
Kirby as modified by Park further discloses that the control is operable to adjust gain on a line-by-line basis. [see [0029] of Park disclosing that depth dependent gain variables are available]
Regarding claim 9 and 11, , Kerby as modified by Park discloses the review and imaging station [workstation 300; see FIG. 1 and column 2, lines 39-50 of Kerby] 
Kerby as modified by Park does not disclose that the user interface of the review and imaging system comprises a control operable to adjust a transmit frequency
Hao further discloses that the user interface of the review and imaging system comprises a control operable to adjust a transmit frequency. [see [0056]-[0057] of Hao] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the review and imaging station of Kerby as modified by Park further and make it comprise a control operable to adjust a transmit frequency according to the teachings of Hao in order to allow the user to change parameters and optimize the image.

Claims 14, 16 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Kerby et al. (U.S. Publication No. 6,716,172) hereinafter “Kerby” in view of Park et al. (U.S. Publication No. 2017/0156698) hereinafter “Park” as applied to claims 1 ad 71 above and further in view of Jago (U.S. Pub. No. 2017/0231599) hereinafter “Jago”.
Regarding claim 14, Kerby as modified by Park further discloses that the review and imaging system provides a multi-stage image processing chain,[see FIG. 1 of Kerby; there are multiple parts in the processing chain each processing the data in a different way] 
Kerby as modified by Park does not disclose that the additional data includes data of at least one of plural types of data, the plural types present at corresponding stages of the image processing chain of the ultrasound machine, and the review and imaging system is configured to input the additional data into a stage of the multi-stage image processing chain based on the type of the data.  
Jago, directed towards multi-modality data acquisition and reprocessing [see abstract of Jago] further discloses that additional data includes data of at least one of plural types of data,[see [0042] data includes a plurality of imaging mode information] the plural types present at corresponding stages of the image processing chain of the ultrasound machine, and the review and imaging system is configured to input the additional data into a stage of the multi-stage image processing chain based on the type of the data.[see FIG. 4; each of the modalities is processed at a different chain in the multi-stop chain of ultrasound signal processing]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound machine of Kerby as modified by Park further and additional data includes data of at least one of plural types of data, the plural types present at corresponding stages of the image processing chain of the ultrasound machine, and the review and imaging system is configured to input the additional data into a stage of the multi-stage image processing chain based on the type of the data according to the teachings of Jago in order to simultaneously acquire multiple types of data and provide more information of the ear to the user.
Regarding claim 16, Kerby as modified by Park further discloses that the review and imaging system provides a multi-stage image processing chain,[see FIG. 1 of Kerby; there are multiple parts in the processing chain each processing the data in a different way] 
Kerby as modified by Park does not disclose that the additional data comprises data specifying one or more image processing algorithms included in the image processing chain of the ultrasound machine and the review and imaging system is configured to apply the one or more image processing algorithms in processing the additional data
Jago further discloses that the additional data comprises data specifying one or more image processing algorithms included in the image processing chain of the ultrasound machine and the review and imaging system is configured to apply the one or more image processing algorithms in processing the additional data. [see [0027] and [0034] of Jago] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound machine of Kerby as modified by Park further and make the additional data comprises data specifying one or more image processing algorithms included in the image processing chain of the ultrasound machine and the review and imaging system is configured to apply the one or more image processing algorithms in processing the additional data according to the teachings of Jago in order to provide the program algorithm needed to process each different type of the data in the chain.
Regarding claim 73, Kerby as modified by Park discloses the ultrasound machine of claim 71 [see rejection of claim 71 above.]
Kerby as modified by Park does not disclose that the ultrasound data for the second image is RF data or pre-scan converted detected data.
Jago further discloses that the ultrasound data for the second image is radio-frequency (RF) data or pre-scan converted detected data [see [0038] of Jago]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound machine of Kerby further and make the second data RF data or pre-scan converted data according to the teachings of Jago in order to provide raw data to the user for future post processing.

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
With regards to claim 1, the applicant has argued that the primary reference Kerby does not disclose setting parameters that affect “quality” of image data.
In response, the examiner notes that firstly, it is inherent that in any imaging device, there exists a set of parameters with which the image is taken such as the transmit frequency which do affect the quality of the image. Furthermore, in the instant office action, the rejection of the above limitation has relied upon the secondary reference Park which expressly discloses user settings including parameters that affect quality of the image such as the frequency [see at least claim 1 of Park]. Therefore, applicant’s argument regarding Kerby not disclosing the added amendment is moot as Kerby was not relied upon to show that feature.

the applicant has further argued that Kerby does not teach “an interface for the user to receive one or more parameters that affect quality of image data”.
In response the Kerby reference was merely used to show an interface capable of receiving using inputs to change parameters of the image data. However, Park reference was used to show that parameters affecting quality can be used to control the device and adjusted. Therefore, the combination of Kerby and Park discloses the limitation above.

Regarding claim 4, the applicant has argued that Hao does not teach the features of claim 4 because Hao does not describe processing “additional data to determine available setting”.
In response, the examiner notes that Hao discloses additional data as image data with phase information which are used to determine available setting in [0050], [0064] and [0065]. Since the claims do not specify what constitutes “additional data”, the phase information of Hao reads on the language of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793